DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Claims 19-38 are pending.
	Claims 1-18 have been canceled.
	Claims 1, 29 and 33 have been amended.  
	The 35 U.S.C. 101 rejection with respect to claims 19, 23, 29 and 33 is hereby withdrawn in light of the claims amendment presented on 08/26/2021. 
The claim objection with respect to claims 30-38 is hereby withdrawn in light of the claims amendment presented on 08/26/2021.

	

Response to Arguments
3.	Applicant argues: 
In the Office Action, the Examiner contends that Oka’s “purchase probability
distribution” corresponds to the claimed “feature frequency.” Applicant
respectfully disagrees.
The claims describe “feature data” which comprises a “plurality of features.” As
described in Applicant’s specification, features comprise portion of information
(e.g., ages of users, clickthrough rates of images, etc.). Features are thus inputs to
machine learning (ML) models. Further, the claims recite calculating the frequency
of features in a given feature dataset. Thus, the claims describe (as an example)
calculating how frequent the age of a user or the clickthrough rate appears in an
underlying set of features. Given an unstructured data set, some features are more
prevalent than others. Features occurring frequency will thus have a higher
frequency than those occurring infrequently. The initial element of the claims
describes a process for calculating how frequently individual features appear in a
dataset.

Examiner respectfully disagrees. Oka teaches calculating purchaser probability of purchased information of plurality of items for a given user or other users. However, Oka is silent regarding individual probabilities of those purchase information items to represents the frequency of the individual items as presented in the claims amendment. A new prior art Yee discloses such individual probabilities of items that represents the frequency of the items as addressed below in the rejection. 
Applicant argues that Oka does not perform filtering of data. In the office action, Kane cited to teach filtering conditional probabilities of purchased information from the highest probability to the lowest probability as discussed in the office action. Therefore, the claimed “filtering out” feature is disclosed by Kane. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kane’s filtering out items that are not closely related based conditional probabilities of the items improve the type of items to be recommended.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 19-23,27,28, 30-33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0078718 hereinafter referred to as Oka) in view of Kane et al. (US 2008/0243631 hereinafter referred to as Kane), and further in view of Yee et al. (US 9,129,227 hereinafter referred to as Yee).

Regarding claim 19,
Oka teaches:
“A method comprising: calculating, by a distributed system, a feature frequency of first feature data” (Oka [0013] [0047], generating purchase probability (feature frequency) distribution of a user or users’ purchase information (first feature data) using statistical modeling server to generated recommendation. The modeling server can be implemented using plurality of parallel processors as distributed load processing system).
Oka does not explicitly teach:
“wherein the first feature data comprises a plurality of features and the feature frequency represents the frequency of each feature in the plurality of features; obtaining, by the distributed system, second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; obtaining, by the distributed system, target feature data by filtering out at least part of  mid-frequency feature data from the second feature data based on the feature frequency and”
“outputting, by the distributed system, the target feature data as training data for a machine learning model.”
Kane teaches:
(Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 
Oka and Kane do not explicitly teach:
“wherein the first feature data comprises a plurality of features and the feature frequency represents the frequency of each feature in the plurality of features” 
“outputting, by the distributed system, the target feature data as training data for a machine learning model”
Yee teaches:
Yee col.9 lines 17-20, col. 5 30-44, lines  a system for  generating plurality of probabilities of  content items associated with the user’s interest profile. The user interest profile for the content represents the frequency of that particular content accessed by the user).
“outputting, by the distributed system, the target feature data as training data for a machine learning model.” (Yee col. 3 lines 40-58, a machine learning uses the probability results of content items of the user profile to generate a model of user interest based on determined probabilities of the content items). 
Oka, Kane and Yee teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Kane to include to determine plurality of probabilities for content items in order to generate machine learning user interest profile model as disclosed by Yee, such inclusion improve the content recommendation to the user by selecting the top ranking plurality of content items based on the determined probabilities (Yee col. 3 lines 40-58).

Regarding claim 29,
Oka teaches:
“An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising” (Oka [0024] a communication system including modeling server and client device with plurality processors. The modeling server includes computer executable instructions on non-transitory computer-readable medium to perform the corresponding functions). 
“logic, executed by the processor, for calculating a feature frequency of first feature data”(Oka [0013] [0047], generating purchase probability (feature frequency) distribution of a user or users’ purchase information (first feature data) using statistical modeling server to generated recommendation. The modeling server can be implemented using plurality of parallel processors as distributed load processing system).
Oka does not explicitly teach:
“wherein the first feature data comprises a plurality of features and the feature frequency represents the frequency of each feature in the plurality of features” 
“ logic, executed by the processor, for obtaining second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency;  logic, executed by the processor, for obtaining target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency.”
“logic, executed by the processor, for outputting the target feature data as training data for a machine learning model.
Kane teaches:
“ logic, executed by the processor, for obtaining second feature data by filtering out low frequency feature data from the first feature data based on the feature frequency; and logic, executed by the processor, for obtaining target feature data by filtering out at least part of the mid-frequency feature data from the second feature data based on the feature frequency” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Both Oka and Kane teaches determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 
Oka and Kane do not explicitly teach:
“wherein the first feature data comprises a plurality of features and the feature frequency represents the frequency of each feature in the plurality of features” 
“logic, executed by the processor, for outputting the target feature data as training data for a machine learning model.
Yee teaches:
“wherein the first feature data comprises a plurality of features and the feature frequency represents the frequency of each feature in the plurality of features” (Yee col.9 lines 17-20, col. 5 30-44, lines  a system for  generating plurality of probabilities of  content items associated with the user’s interest profile. The user interest profile for the content represents the frequency of that particular content accessed by the user).
 “logic, executed by the processor, for outputting the target feature data as training data for a machine learning model.” (Yee col. 3 lines 40-58, a machine learning uses the probability results of content items of the user profile to generate a model of user interest based on determined probabilities of the content items). 
Oka, Kane and Yee teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Kane to include to determine plurality of probabilities for content items in order to generate machine learning user interest profile model as disclosed by Yee, such inclusion improve the content recommendation to the user by selecting the top ranking plurality of content items based on the determined probabilities (Yee col. 3 lines 40-58).

Regarding claims 20 and 30, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Kane teaches:
“further comprising generating first feature data by filtering a plurality of web log entries, each web log entry comprising a plurality of fields, the first feature data comprising a subset of the plurality of fields in the web log entries” (Kane [0111] [0027] [0025], filtering event histories by a given time period, desired type, types of user events, searches etc. from collected event data associated with the user’s event history. The event data represent a collection of activities performed by a user on a website).
Oka, Kane and Yee teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Yee to include a feature for filtering desired types of events from plurality of events associated with the user as disclosed by Kane, such inclusion is useful to ensure relevancy for content recommendation (Kane [0111]). 

Regarding claims 21 and 31, Oka in view of Kane further in view of Yee teaches all the limitations of claims 19 and 29.
Oka teaches:
“the calculating, by a distributed system, a feature frequency of first feature data comprising: allocating, by the distributed system, the first feature data to first working nodes; calculating, by the distributed system, the feature frequency of the first feature data at the first working nodes; transmitting, by the distributed system, the feature frequency and the first feature data from the first working nodes to second working nodes; and combining, by the distributed system, the feature frequency and the first feature data” (Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output).

Regarding claims 22 and 32, Oka in view of Kane further in view of Yee teaches all the limitations of claims 19 and 29.
Oka teaches:
“the first working nodes comprising Map nodes and the second working nodes comprising Reduce nodes” (Oka Fig. [0049] and Fig. 3, distributed MAP-REDUCE schema with the nodes). 


Oka teaches:
“further comprising dividing the first feature data into one or more tiers of feature data based on the feature frequency distribution” (Oka [0016], the purchase information categorized for a user and other users based on the numbers and the items associated with purchase history in an online or a marketplace). Claim 33 has similar limitations but does not include the word “distribution” associated with the frequency. Cited paragraph [0016], still teaches claim 33.

Regarding claims 27 and 37, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Oka teaches:
“allocating, by the distributed system, the first feature data and the feature frequency to first working nodes obtaining, by the distributed system, the second feature data by filtering out the low frequency feature data from the allocated first feature data based on the allocated feature frequency; transmitting, by the distributed system, the second feature data and the feature frequency to a second working node; and combining, by the distributed system, the second feature data and the feature frequency”(Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output. Examiner note: The steps in claim 27 are the same steps listed in claim 21. Regarding obtaining “second feature data” Kane teaches the claimed subject matter as disclosed in claim 19. 
Therefore, the  Kane teaches “the obtaining second feature data by filtering out low frequency feature data” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values, in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
 Oka, Kane and Yee teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Yee to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 

Regarding claims 28 and 38, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Oka teaches:
(Oka [0014][0025][0048][0049], generating the purchase probability of  the purchase information distribution by a modeling server based on statistical model using prior purchase information. The prior purchase information stored in database of the modeling server. The modeling server uses Map-Reduce scheme to process the inputs in distributed MAP nodes and Reduce REDUC nodes which combines the output. Examiner note: The claimed steps of claim 28 are similar with the steps in claim 21, and the steps can be applied to determine different probability values. Regarding the claimed “target feature data” of claim 28 Kane teaches the claimed subject matter.
Therefore, Kane teaches “the obtaining target feature data further comprising” (Kane [0121][0122][0123] and Fig. 5, calculating conditional probabilities of item based on count numbers of user’s purchased information, and viewing information of the item. The first conditional probability value is calculated based on thousand users of the total users, and second conditional probability  also determine based on hundred users out of the thousand users associated with the first conditional probability value. Thus, there are excluded values associated with the first and the second probability values, in order to the get those values.  The process further filtering the probability values from the highest probability to the lowest probability, and determining an item in response to the determined probabilities). 
Oka, Kane and Yee teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Yee to include a feature to filter out items based on multi-level determined probability for the item as disclosed by Kane, such inclusion improve to identify item for recommendation by filtering out unrelated items (Kane [0122]). 

6.	Claims 24-26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0078718 hereinafter referred to as Oka) in view of Kane et al. (US 2008/024363 hereinafter referred to as Kane), in view of Yee et al. (US 9,129,227 hereinafter referred to as Yee), and further in view of Fano et al. (US 2005/0189415 hereinafter referred to as Fano). 

Regarding claims 24 and 34, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Fano teaches:
“the obtaining second feature data by filtering out low frequency feature data comprising filtering the first feature data based on a low frequency threshold, the low frequency threshold being set by training a test model” (Fano [0051][0057], generating customer’s model that includes  probability of the customer buying classified or categorized products by the model. The customer’s model generated based on transaction data and a training module. The top categorized products of the customer determined based quantity and/or frequency of the products. Since, the top ranked products selected based on the frequency, the remaining products associated with low frequency or quantity).   
Oka, Kane, Yee and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka, Yee and Kane to include a customer model to predict probabilities of product purchasing as disclosed by Fano, such customer model will be useful to generate promotion associated with predicted probability associated with the customer (Fano [0010]). 

Regarding claims 25 and 35, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Fano teaches:
“the training the test model comprising: using, by the distributed system, the first feature data as training data; generating, by the distributed system, the test model using the training data and a machine learning model” (Fano [0033], teaches machine learning  based customer model generation using the transaction data. The customer may buy one or more categories of the product included in the model generated by the machine learning statistical analysis). 
“training, by the distributed system a second test model using candidate low frequency feature data, the candidate low frequency feature data selected using a candidate frequency threshold” (Fano [0047], the customer model can be divided into multiple sub-models based on plurality of attributes associated with the customer including frequency of shopping). 
Fano [0118], teaches determining pre-determining specific probability scores for two product categories in order to make necessary adjustment for shopping list results based on the predetermined probabilities).
Oka, Kane, Yee and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka, Yee and Kane to include a feature to assigning probability scores for multiple product categories associated with the customer’s model, such inclusion allow to adjust different product categories probabilities based on the predetermined probability scores (Fano [0118]).

Regarding claims 26 and 36, Oka in view of Kane, further in view of Yee teaches all the limitations of claims 19 and 29.
Fano teaches:
“the training the test model comprising: using, by the distributed system, the first feature data as training data; generating, by the distributed system, the test model using the training data and a machine learning model;3Atty. Dkt. No. 161095-019700/US Preliminary Amendmenttraining, by the distributed system, a fourth test model using the first feature data after filtering out a product of the feature frequency and a random number that is smaller than a second candidate threshold” (Fano [0033][0047], teaches machine learning  based customer model generation using the transaction data. The customer may buy one or more categories of the product included in the model generated by the machine learning statistical analysis. The customer model can be divided into multiple sub-models based on plurality of attributes associated with the customer including frequency of shopping).
“computing, by the distributed system, a first feature probability and a second feature probability; and determining, by the distributed system, that the second candidate threshold is the low frequency threshold when a difference between the first feature probability and the second feature probability is smaller than a preset second threshold difference” (Fano [0070][0118], teaches generating statistical probabilities of individual products in order to get certain product categories to the customer. Each product probability categories assigned predetermined probability score). 
Oka, Kane, Yee and Fano teach determining probability of an item on a marketplace. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oka, Yee and Kane to include a feature to assigning probability scores for multiple product categories associated with the customer’s model, such inclusion allow to adjust different product categories probabilities based on the predetermined probability scores (Fano [0118]).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454